On July 25, 2006, the defendant was sentenced to the following: Count I: Eighty (80) years in the Montana State Prison for the offense of Attempted Assault with a Weapon, a felony; and Count II: A commitment to the Gallatin County Detention Center for a term of six (6) months, to run concurrently with Count I, for the offense of Assault, a misdemeanor.
On November 3, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kirsten Mull-Core. The state was represented by Ashley Harrington.
Before hearing the application, Kirsten Mull-Core advised that the Sentence Review Division that this matter is currently on appeal with the Montana Supreme Court.
Therefore, it is the unanimous decision of the Sentence Review Division that Pursuant to Rule 7 of the Rules of the Sentence Review Division of the Supreme Court of Montana, the application for sentence review will be held in abeyance pending the outcome of the appeal. Notification to the Sentence Review Division must be made within sixty (60) days from the date in which the appeal is decided if a review of sentence is still desired.
Done in open Court this 3rd day of November, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Alt. Member, Hon. Kurt Krueger.